     Case 2:21-cv-00844-KJM-JDP Document 19 Filed 08/20/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    A.Y.O, et al.,                                     Case No. 2:21-cv-00844-KJM-JDP
12                       Plaintiff,                      ORDER (1) SETTING SETTLEMENT
                                                         CONFERENCE, (2) REQUIRING PERSONAL
13            v.                                         ATTENDANCE BY CERTAIN
                                                         INDIVIDUALS, (3) REQUIRING
14    ENLOE MEDICAL CENTER-                              SETTLEMENT CONFERENCE
      ESPLANADE, et al.,                                 STATEMENT MEETING CERTAIN
15                                                       PARAMETERS, AND (4) SCHEDULING
                         Defendant.                      PRE-CONFERENCE DISCUSSION
16

17          Magistrate Judge Jeremy D. Peterson will hold a settlement conference by Zoom on

18   September 14, 2021, at 10:00 a.m. The Zoom settlement conference invitation will be distributed

19   the week prior. The court expects that the parties will proceed with the settlement conference in

20   good faith and attempt to resolve all or part of the case. If any party believes that the settlement

21   conference will not be productive, that party shall so inform the court as far in advance of the

22   settlement conference as possible. Unless otherwise specifically authorized by the court in

23   advance of the settlement conference, the following individuals must participate in the settlement

24   conference: (1) all of the attorney(s) who will try the case; (2) the parties; and (3) individuals with

25   full authority to negotiate and settle the case, on any terms.

26           No later than August 31, 2021, each party must submit to Judge Peterson’s chambers at

27   jdporders@caed.uscourts.gov a confidential settlement conference statement. These statements

28   should neither be filed on the docket nor served on any other party. The statements should be
     Case 2:21-cv-00844-KJM-JDP Document 19 Filed 08/20/21 Page 2 of 4


 1   marked “CONFIDENTIAL” and should state the date and time of the conference. While brevity
 2   is appreciated, each statement must include:
 3             (1) a brief recitation of the facts;
 4             (2) a discussion of the strengths and weaknesses of the case, from your party’s
 5   perspective;
 6             (3) an itemized estimate of your party’s expected costs for further discovery, pretrial, and
 7   trial matters, in specific dollar terms;
 8             (4) your best estimate of the probability that plaintiff will obtain a finding of liability
 9   should this case proceed to trial, in percentage terms;
10             (5) should this case proceed to trial and defendant be found liable, please provide the
11   following, in specific dollar terms:
12                     (a) a realistic high-end recovery estimate (i.e., realistic best- or worst-case
13   scenario)
14                     (b) a realistic low-end recovery estimate (i.e., realistic worst- or best-case
15   scenario), and
16                     (c) a best estimate of the most likely outcome;
17             (6) a history of settlement discussions, including:
18                     (a) a statement of your expectations for settlement discussions;
19                     (b) a listing of any past and present settlement offers from any party (including all
20   terms);
21                     (c) whether your party would consider making the opening offer or demand, and
22   what that offer might be1;
23             (7) a list of the individuals who will be participating in the settlement conference on your
24   party’s behalf, including each participant’s name and, if appropriate, title; and
25             (8) identification of any related cases or of any other cases that the parties might wish to
26   discuss at this settlement conference;
27
     1
      Please note that Judge Peterson will consider this response, among others, in evaluating
28   whether proceeding with a settlement conference appears worthwhile.
     Case 2:21-cv-00844-KJM-JDP Document 19 Filed 08/20/21 Page 3 of 4


 1          (9) a completed worksheet (blank version attached) highlighting your responses to certain
 2   of the above questions.
 3          In addition, a joint statement quoting the specific proposed language for the Settlement
 4   Agreement and Affidavit including each party’s contentions with respect thereto.
 5          Judge Peterson will hold a short, pre-settlement conference telephone discussion on
 6   September 7, 2021 at 3:00 p.m. (dial-in number: 1-888-557-8511; passcode: 1273468). Only the
 7   lead attorney from each side2 should participate. At Judge Peterson’s discretion, the joint
 8   telephonic discussion may be followed by private telephonic discussions between the judge and
 9   each party.
10          In accordance with the above, it is hereby ORDERED that:
11          1. A pre-settlement conference is set before Magistrate Judge Peterson on September 7,
12   2021 at 3:00 p.m.
13          2. A settlement conference is set before Magistrate Judge Peterson on September 14,
14   2021, at 10:00 a.m.
15          3. No later than August 31, 2021, each party must submit a confidential settlement
16   conference statement, as described above, to Magistrate Judge Peterson.
17

18

19   Dated: August 20, 2021

20

21

22

23

24

25

26

27
     2
       The court expects that the attorneys participating in the telephone discussion will also
28   participate in the settlement conference.
Case 2:21-cv-00844-KJM-JDP Document 19 Filed 08/20/21 Page 4 of 4


                        Pre-Settlement Worksheet

                                              Please fill in each value below
Additional cost to your party expected
                                          $
for . . . discovery
    . . . pretrial                        $
    . . . trial                           $
Estimated probability of liability
finding                                                                         %
Realistic high-end estimate of recovery
                                          $
by P
Realistic low-end estimate of recovery
                                          $
by P
Best estimate of recovery by P            $
Last offer/demand (if any) previously
                                          $
made by your party
Last offer/demand (if any) previously
                                          $
made by opposing party
Proposed next offer/demand by your
                                          $
party
